           Case: 1:21-mc-00017-SJD-SKB Doc #: 1-3 Filed: 08/05/21 Page: 1 of 1 PAGEID #: 9

                                                                             Sherman Decl., Ex. 1
Sherman, Adam C.

From:                               Sherman, Adam C.
Sent:                               Monday, July 26, 2021 1:32 PM
To:                                 'copyright@youtube.com'
Subject:                            DMCA Notification


Hello,

My name is Adam Sherman, and I am outside counsel for Aerus LLC and ActivePure Technologies, LLC (collectively,
“ActivePure”). My complete contact information is below.

The following material posted on the Youtube account of “NanoLab SG”
(https://www.youtube.com/channel/UCmJsDh5lbVOObh2wHdDyi5g) infringes copyrights held by ActivePure:

https://www.youtube.com/watch?v=UiFZHrAgbnY&t=5s


ActivePure currently has the original video that is being infringed posted here:

https://vimeo.com/497738880

I have a good faith belief that the use of the material in this manner is not authorized by the copyright owner, its agent,
or the law.

The information in this notification is accurate, and under penalty of perjury, I am authorized to act on behalf of the
owner of the copyrights.


/s/ Adam Sherman

                              Adam C. Sherman
                              Vorys, Sater, Seymour and Pease LLP
                              301 East Fourth Street
                              Suite 3500, Great American Tower
                              Cincinnati, Ohio 45202

                              Direct: 513.723.4680
                              Fax: 513.852.8468
                              Email: acsherman@vorys.com
                              www.vorys.com




                                                                    1
